Bigelow, C. J.
These exceptions are clearly groundless.
1. The evidence objected to was admissible. It is not true that the conversation in the morning at the plaintiff’s manufac*175tory was irrelevant or immaterial. It was a part of the negotiation which led to the purchase of the boiler. It appears that the interview between the parties in the morning was not broken off, but only postponed to be renewed in the evening, so that in effect the conversation to which the defendant testified as having taken place at the hotel was only a continuation of the one on the same subject which began in the morning at the plaintiff’s works. It was, therefore, competent to prove the whole of what took place between them at both interviews on the subject of the proposed purchase of the boiler by the defendant, and especially relating to a warranty of its quality and condition. This evidence not only tended to contradict the defendant in a material point, but also to show affirmatively that the allegation of a warranty was unfounded.
2. The ruling on the question of damages became wholly immaterial. The jury having found a verdict for the full contract price of the boiler, must have found either that there was no warranty or no breach. In either case no question as to the damages sustained by the defendant could have arisen.

Exceptions overruled.